Mikoll, J. P.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered April 4, 1994 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent State Board of Parole denying petitioner’s request for parole release.
Petitioner challenges his denial of parole release and Supreme Court’s dismissal of his petition challenging the denial due to bias and on the additional ground that the decision was irrational.
Petitioner is serving time for a conviction for manslaughter in the first degree in the fatal shooting of a victim during the course of a brawl and for attempted murder in the first degree, stemming from the same incident, when defendant shot at a police officer who was attempting to apprehend him. The denial of petitioner’s request for parole release was based on the gravity of the offenses and petitioner’s other criminal behavior dating back to 1966, which includes several misdemeanor convictions and two prior felony convictions.
We find no reason to overturn respondents’ determination. Petitioner’s allegations of bias and irrationality are not supported by the record. The determination was made in conformity with statutory requirements and is therefore not reviewable (see, Executive Law § 259-i [5]; Matter of Hall v New York State Executive Dept., 188 AD2d 791).
Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.